DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,167,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural elements comprising the back panel claimed in this application are also present in the claims of the issued patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Man Ju Oh et al. U.S. Patent 9,868,373 B2 (Oh) in view of Rolf Hesch U.S. Patent 7,267,386 B2 (Hesch).
Regarding claim 1, 5-8, Oh discloses a back panel of a motor vehicle seat comprising, on its visible outer back side, a thermal layer (Figure 1 Element 12 and 100).  Oh does not directly disclose the inner surface to non-expanded foam and expanded foam.  Hesch discloses an insulating system for a vehicle comprising a panel made up of layers of materials (Column 8 Line 5-14, 29-32, 43-51, Figure 3-4); wherein the thermal layer comprises a thermal paint, thermal film, varnish layer (Column 14 Line 28-52); wherein the thermal layer is cooling (Column 14 Line 14-27).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention Oh as taught by Hesch to include Hesch’s non-expanded and expanded foam materials and multiple layer additions and variations in use for thermal layers for a vehicle.  Such a modification would provide a means to enhance the thermal properties of the back panel. 
Regarding claim 4, Oh in view of Hesch discloses the back panel wherein said thermal layer is heating (Element 100).
Regarding claim 9, Oh in view of Hesch discloses the back panel wherein said panel is a panel for regulating the temperature of spaces located in the second and third rows, respectively equipping seats of first and second rows (Figure 1).  
Regarding claim 10, Oh discloses a method of forming a back panel of a motor vehicle seat element comprising a step of forming a thermal outer layer (step of providing Figure 1).  Oh does not directly disclose depositing an inner surface of the thermal layer a layer of non-expanded foam and a layer of expanded foam.  Hesch discloses an insulating system for a vehicle comprising a panel made up of layers of materials (Column 8 Line 5-14, 29-32, 43-51, Figure 3-4); wherein the depositing of the thermal layer comprises a thermal paint, thermal film, varnish layer (Column 14 Line 28-52); wherein the thermal layer is cooling (Column 14 Line 14-27).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention Oh as taught by Hesch to include Hesch’s non-expanded and expanded foam materials and multiple layer additions and variations in use for thermal layers for a vehicle.  Such a modification would provide a means to enhance the thermal properties of the back panel. 
Regarding claim 11-15, Oh discloses a method of forming a back panel and forming a thermal outer layer (Figure 1).  Oh does not directly disclose a step of deposition of paint.  Hesch discloses a method of forming a thermal layer wherein said step comprises at least a first sub-step of deposition of a layer of paint; wherein the paint is thermal paint; wherein said step comprises a second sub-step of deposition of a layer of thermal paint on the inner surface of the layer of paint of the first sub-step; further comprising a step of deposition of an outer varnish layer; further comprising the successive steps of: depositing on the inner surface of the thermal layer a layer of non-expanded foam; depositing on the inner surface of the layer of non- expanded foam a layer of expanded foam (Column 13 Line 29-40, Column 14 Lines 28-52 and Column 8 Line 5-14, 29-32, 43-51, Figure 3-4).
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Oh as taught by Hesch to include Hesch’s method of forming a back panel with non-expanded and expanded foam materials and multiple layer additions and variations in use for thermal layers for a vehicle.  Such a modification would provide a means to enhance the thermal properties of the back panel.

Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive.
Applicant argues that Hesch fails to disclose the limitations of using a non-expanded foam.  Hesch discloses layer of material that is a thermal insulating material wherein the materials used includes various types of foams (Column 7 Line 29 - Column 8 Line 51).  Variation of density and expansion properties of the foam material used is a material modification provided and taught in Hesch.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636